           IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA

REBECCA BRIDGES on behalf of     )
R.M.B., a minor,                 )
                                 )
               Plaintiff,        )
                                 )
v.                               )   Case No. CIV-18-016-KEW
                                 )
COMMISSIONER OF THE SOCIAL       )
SECURITY ADMINISTRATION,         )
                                 )
               Defendant.        )

                        OPINION AND ORDER


     Plaintiff Rebecca Bridges (“Plaintiff”), on behalf of the

minor child, R.M.B. (“Claimant”) requests judicial review of the

decision of the Commissioner of the Social Security Administration

(the “Commissioner”) denying Claimant’s application for disability

benefits under the Social Security Act.      Plaintiff appeals the

decision of the Administrative Law Judge (“ALJ”) and asserts that

the Commissioner erred because the ALJ incorrectly determined that

Claimant was not disabled.   For the reasons discussed below, it is

the finding of this Court that the Commissioner’s decision should

be and is AFFIRMED.

           Social Security Law and Standard of Review

     Disability for persons under the age of 18 is defined by the

Social Security Act as the “a medically determinable physical or

mental impairment or combination of impairments that causes marked
and severe functional limitations, and that can be expected to

cause death or that has lasted or can be expected to last for a

continuous period of not less than 12 months.”                        20 C.F.R. §

416.906.            Social    Security   regulations   implement     a   three-step

sequential process to evaluate a claim for Child’s Supplemental

Security Income Benefits under Title XVI of the Social Security

Act.        See, 20 C.F.R. § 416.924.1

        Judicial review of the Commissioner’s determination is limited

in scope by 42 U.S.C. § 405(g).             This Court’s review is limited to

two inquiries:               first, whether the decision was supported by

substantial          evidence;    and,   second,   whether    the    correct   legal

standards were applied.             Hawkins v. Chater, 113 F.3d 1162, 1164

(10th        Cir.    1997)(citation      omitted).      The   term    “substantial

evidence” has been interpreted by the United States Supreme Court

to require “more than a mere scintilla.                It means such relevant

 evidence as a reasonable mind might accept as adequate to support

a conclusion.”           Richardson v. Perales, 402 U.S. 389, 401 (1971)

(quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229

(1938)).        The court may not re-weigh the evidence nor substitute

        1
         At step one, a child will not be deemed disabled if he is working
and such work constitutes substantial gainful activity. The regulations
require the claimant to establish that he is not engaged in substantial
gainful activity. At step two, a child will not be found disabled if he
does not suffer from a medically determinable impairment that is severe.
At step three, a child’s impairment must meet a listing and must meet the
duration requirement of 12 months. 20 C.F.R. § 416.924(b), (c) and (d).

                                            2
its discretion for that of the agency.              Casias v. Secretary of

Health   &   Human   Servs.,   933    F.2d   799,   800   (10th   Cir.   1991).

Nevertheless, the court must review the record as a whole, and the

“substantiality of the evidence must take into account whatever in

the record fairly detracts from its weight.”                Universal Camera

Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also, Casias, 933 F.2d

at 800-01.

                          Claimant’s Background

     Claimant was 7 years old when the ALJ issued his decision.

Claimant is alleged to have become disabled due to attention

deficit hyperactivity disorder (“ADHD”) and Ehlers Danlos syndrome.

                            Procedural History

     On July 14, 2014, Claimant, through Plaintiff, protectively

applied for Supplemental Security Income under Title XVI of the

Social Security Act (42 U.S.C. § 1381 et seq.).                    Claimant’s

application for benefits was denied in its entirety initially and

on reconsideration.       On May 6, 2016, Plaintiff appeared at an

administrative hearing before Administrative Law Judge Ralph F.

Shilling (the “ALJ”).      The ALJ issued an unfavorable decision on

December 12, 2016.        On November 17, 2017, the Appeals Council

denied review of the ALJ’s findings. Thus, the decision of the ALJ

represents    the    Commissioner’s    final   decision    for    purposes   of


                                       3
further appeal.     20 C.F.R. §§ 404.981, 416.1481.

               Decision of the Administrative Law Judge

     The ALJ made his decision at step three of the sequential

evaluation.    He determined that Claimant’s condition did not meet

a listing and she had not been under a disability during the

relevant period.

                                       Review

     Plaintiff asserts the ALJ committed error in (1) improperly

evaluating    and   weighing     the    medical   evidence;   (2)   evaluating

consistency under Soc. Sec. R. 16-3p; and (3) reaching a decision

which was not supported by substantial evidence.

                        The Step Three Analysis

     In his decision, the ALJ determined Claimant suffered from the

severe impairments of Ehlers Danlos syndrome, ADHD, and seizures.

(Tr. 26).    The ALJ also determined Claimant did not meet a listing

or the equivalency of a listing, singly or in combination of his

impairments.    (Tr. 32-34).       The ALJ analyzed the six domains of

functioning    in   light   of    Claimant’s      severe   impairments.     He

concluded Claimant had less than marked limitation in the areas of

acquiring and using information, attending and completing tasks,

moving about and manipulating objects, and health and physical

well-being.    He found no limitations in the areas of interacting


                                         4
and relating to others, and caring for yourself.              (Tr. 34-41).

     Plaintiff contends the ALJ improperly gave the opinions of the

testifying medical expert “significant weight”and the testifying

psychological    medical    expert’s       opinion   “great    weight”   while

discounting     the   opinion   of     Claimant’s     treating     physician.

Specifically, Dr. Mohsin Maqbool completed a Childhood Disability

Evaluation Form on Claimant dated October 22, 2015.               Dr. Maqbool

summarized Claimant’s impairments as follows:

     attention deficits, memory difficulties, learning
     difficulties,     language     problems,    handwriting
     difficulties, fine & gross motor skills, poor social
     skills, disturbed sleep, unsteady gait, muscle weakness.

     (Tr. 717).

     He diagnosed Claimant with ADHD, seizures, and Ehlers Danlos

syndrome.     The objective medical evidence which supported Dr.

Maqbool’s findings were listed by him as “quotient ADHD testing,

MRI of brain, EKG, neuro-psych evaluation.”           Id.     In assessing the

six functional domains, Dr. Maqbool found Claimant had an “extreme”

limitation in the areas of acquiring and using information, caring

for yourself, and health and physical well being. She was found to

have a “marked” limitation in the areas of attending and completing

tasks, interacting and relating with others, and moving about and

manipulating objects.      (Tr. 717-19).

     The ALJ recited Dr. Maqbool’s findings in the decision.             (Tr.

                                       5
31).     He ultimately gave the opinion “less weight” “because these

extreme limitations are not fully supported by the claimant’s

school records, and they are inconsistent with the medical expert

testimony.”     (Tr. 34).

        The ALJ must evaluate every medical opinion in the record and

consider several factors in deciding the weight that should be

given to any medical opinion.        Salazar v. Barnhart, 468 F.3d 615,

625-626 (10th Cir. 2006)(citing 20 C.F.R. § 416.927(d)).              The ALJ

must “give good reasons” for the weight he ultimately assigns a

medical opinion. 20 C.F.R. § 404.1527(d)(2); Robinson v. Barnhart,

366 F.3d 1078, 1082 (10th Cir. 2004)(citations omitted).              Any such

findings must be “sufficiently specific to make clear to any

subsequent    reviewers     the   weight   the   adjudicator   gave    to    the

treating source’s medical opinions and the reason for that weight.”

Id.     “Finally, if the ALJ rejects the opinion completely, he must

then give specific, legitimate reasons for doing so.”            Watkins v.

Barnhart, 350 F.3d 1297, 1301 (quotations omitted).

        The ALJ first limited the weight given to Dr. Maqbool’s

opinion based upon the school records. The ALJ recited extensively

from the records to indicate that Claimant functioned independently

in class but fatigued easily and required frequent breaks.                  (Tr.

320).      She met most of the educational standards except for



                                      6
reading.        Her fine and gross motor skills were age appropriate.

(Tr. 350).       Claimant developed relationships with peers, respected

staff members, and was cooperative.                 (Tr. 320).     She adjusts well

to changes and completes tasks.               Id.     She demonstrated academic

strengths in problem solving, she writes neatly, and works well

with numbers.       Id.   See also (Tr. 26-27).            These findings and the

detailed records of her actual progress in school belie the extreme

findings by Dr. Maqbool.

        Additionally,     a   curiosity       in    Dr.    Maqbool’s    reliance     on

objective testing is the fact that the testing did not support his

findings.        As indicated by Defendant, a neuropsychological exam

revealed Claimant did not meed the criteria for ADHD (Tr. 596), the

brain     MRI    and   EKG    were   normal         (Tr.    592,     376),    and   the

neuropsychological evaluation showed average to low average level

of functioning.        (Tr. 631-33).   These findings do not lend support

for Dr. Maqbool’s extreme functional limitations. Based upon these

discrepancies and conflicts within the objective record in relation

to Dr. Maqbool’s opinion, the ALJ’s reliance on Dr. Beth Maxwell

and Dr. Subramaniam Krishnamurthi, who both testified at the

hearing, was reasonable and well-founded.                  (Tr. 32, 34).       The ALJ

provided    appropriate       reasoning       for    the    weight    given    to   Dr.

Maqubool’s opinion.



                                          7
        Claimant also contends the ALJ did not properly evaluate the

opinion of Dr. Joseph Ray, who provided a medical source statement

dated September 24, 2016.       (Tr. 855-60).          The problem is that Dr.

Ray’s assessment of Claimant’s work type limitations are misplaced

in this evaluation of a minor’s functioning.              The ALJ attempted to

fit a “square peg” of an evaluation into a “round hole” of

childhood disability but Dr. Ray’s opinion was of limited value

since    no   residual    functioning       analysis    is   required   under   a

childhood disability case.        The ALJ found applicability in two

domains which he incorporated into his decision.                 (Tr. 34).      No

error is attributed to the ALJ’s treatment of Dr. Ray’s opinion.

        Claimant also contends the opinions of Dr. Francomano should

have been further considered. His findings were largely normal and

did not bear on the relevant six domains.                (Tr. 725-31).     Nurse

practitioner Ms. Jacob also did not offer opinions on the childhood

disability domains.       (Tr. 623).    As previously noted, Dr. Taylor’s

neuropsychological evaluation placed Claimant in the low average to

high average functioning and opined that Claimant did not have

ADHD.     (Tr. 631-33).     The ALJ adequately addressed all of these

opinions and they did not erode the functional domains which he

found.     (Tr. 29-30).      This Court finds no error in the ALJ’s

consideration    of   the   opinion     evidence.        Substantial    evidence



                                        8
supports his conclusions in the six domain areas.

               Consistency under Soc. Sec. R. 16-3p

     Plaintiff contends the ALJ failed to properly consider the

credibility of her statements of Claimant’s limitations under Soc.

Sec. R. 16-3p. Plaintiff testified to Claimant’s seizures, trouble

in school, the effects of her ADHD, heart problems, writing

problems, trouble with falling, and little socialization outside of

her family.   (Tr. 26).      However, the evidence contradicts this

testimony   with    school   records   showing   good   adaptation   and

socialization, and performance at grade level, as previously noted.

The medical evidence shows no ADHD, no problems noted in an EKG,

and a normal brain MRI, also as previously noted. This Court finds

that the ALJ properly evaluated Plaintiff’s testimony in light of

the objective record and arrived at appropriate conclusions.

                   Consideration of the Domain Areas

     Claimant challenges the findings of the ALJ in the six

functional domain areas.     In order to have a marked impairment in

the Acquiring and Using Information domain, the regulations state

that the agency will consider how well a child acquires or learns

information and how well she uses the information she has learned.

20 C.F.R. § 416.926a(g).




                                   9
       In this area, this Court cannot conclude that the ALJ erred in

his    assessment    of   Claimant’s      ability    to     Acquire   and    Use

Information.    Substantial evidence supports his conclusion that

Claimant experienced less than a marked limitation in this area

given the assessments by the mental health professionals, including

Dr. Taylor and Dr. Maxwell. Plaintiff’s attempt to incorporate Dr.

Maqbool’s opinion has been rejected.                This Court agrees with

Defendant   that    Plaintiff   is   requesting      that   the   evidence   be

reweighed in large measure - a standard not available on review.

Casias v. Secretary of Health & Human Servs., 933 F.2d 799, 800

(10th Cir. 1991).

       This Court also can find no error in the ALJ’s assessment of

the domain of Attending and Completing tasks.                 The regulations

require an analysis of how well a child focuses and maintains her

attention and how well she begins, carries through, and finishes

her activities, including the pace at which she performs activities

and the ease with which she changes them. 20 C.F.R. § 416.926a(h).

Claimant met several academic standards, again relying upon the

school records and Dr. Maxwell’s and Dr. Taylor’s evaluation. (Tr.

37).

       The domain of Interacting and Relating to Others requires

consideration of how well a child initiates and sustains emotional

connections with others, develops and uses the language of her

community, cooperates with others, complies with rules, responds to


                                     10
criticism, and respects and takes care of the possessions of

others. 20 C.F.R. § 416.926a(i).          The ALJ relied upon Plaintiff’s

testimony and her school records to find no limitation in this

domain.     He also relied upon the opinions of Dr. Maxwell and

others.   (Tr. 38).   No error is found in the consideration of this

domain and the ALJ’s conclusions are supported by substantial

evidence.

     The domain of moving about and manipulating objects considers

how a child moves her body from one place to another and how she

moves and manipulates things, encompassing their fine and gross

motor skills. 20 C.F.R. § 416.926a(j). The ALJ’s findings of less

than marked limitation in this domain.          (Tr. 39).    Dr. Maxwell’s

opinion   as   well   as   the   school    records    supported   the   ALJ’s

conclusion in this domain. Id. Substantial evidence supported his

conclusions.

     The next domain known as Caring for Yourself requires an

evaluation of how well a child maintains a healthy emotional and

physical state, including how well she satisfies her physical and

emotional wants and needs in appropriate ways.                20 C.F.R. §

416.926a(k).    School records and Dr. Maxell supported a finding of

no limitation in this domain.             (Tr. 40).     The conclusion is

supported.

     The final domain of health and physical well being encompasses

the cumulative effects of physical and mental impairments and any


                                     11
associated   treatments   or   therapies    on   a   child’s   health   and

functioning that were not considered in the evaluation of the

child’s ability to move about and manipulate objects.          20 C.F.R. §

416.926a(l).   The ALJ evaluated the medical evidence together with

the testifying expert witnesses and concluded that Claimant had

less than a marked limitation in this domain.            (Tr. 41).      The

conclusion is supported by substantial evidence.               Plaintiff’s

urging to essentially reweigh the evidence is rejected.

                               Conclusion

     The decision of the Commissioner is supported by substantial

evidence and the correct legal standards were applied.          Therefore,

this Court finds, in accordance with the fourth sentence of 42

U.S.C. § 405(g), the ruling of the Commissioner of Social Security

Administration should be and is AFFIRMED.

     IT IS SO ORDERED this 19th day of March, 2019.



                                 ______________________________
                                 KIMBERLY E. WEST
                                 UNITED STATES MAGISTRATE JUDGE




                                   12
